UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: May 22, 2001 THE QUIZNO'S CORPORATION (Exact name of registrant as specified in its charter) Colorado 000-23174 84-1169286 (State or other jurisdiction (Commission (IRS Employer of incorporation) Identification No.) File Number) 1415 Larimer Street, Denver, Colorado 80202 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (720) 359-3300 None (Former name or former address, if changes since last report) Item 5. Other Events. Press Release, dated May 22, 2001 Announcing Proposed Second-Step Follow-on to Last Year's Tender Offer Exhibits Exhibit 99.1 Copy of above press release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE QUIZNO'S CORPORATION Date: May 22, 2001 By: /s/John L. Gallivan John L. Gallivan Chief Financial Officer
